SAVOY, Judge.
This suit is a companion case to Lane Foshee v. Charlie Longino, docket number 3122 of this Court, 236 So.2d 870, decided this date. The instant suit and suit number 3122 were consolidated for trial.
In the instant case the Natchitoches Parish Police Jury filed an injunction suit against Lane Foshee, J. B. Robin, Mrs. E. M. Stephens, and Mrs. Gordy Bertrand, seeking to enjoin them from: (1) placing a fence across the Bertrand Road where the defendants’ property line that is a common with the property line of the heirs of K. D. McCoy, Sr., intersects the Bertrand Road on the northeastern bank of Little River and Section 63, Township 7 North, Range 5 West, Natchitoches Parish, Louisiana ; (2) destroying or damaging the Bertrand Road where it runs across the defendants’ property on the northeastern bank of Little River in Section 63, Township 7 North, Range 5 West, Natchitoches Parish, Louisiana; and (3) from prohibiting the Police Jury of Natchitoches Parish from rebuilding, repairing or maintaining the Bertrand Road where it crosses the defendants’ property along the northeastern bank of Little River in Section 63, Township 7 North, Range 5 West, Natchitoches Parish, Louisiana.
The Natchitoches Parish School Board intervened, siding with the Jury.
By supplemental petition the Jury asked for damages in the sum of $3,000.00, the sum alleged to be necessary to restore the Bertrand Road designated as Police Jury Exhibit #2 “B” to “C”, which road traverses Foshee, et al property from Porter Lane to the line between Lane Foshee, et al and McCoy property. Lane Foshee filed a general denial. The others, while not specifically answering, through all counsel of record by stipulation II in suit number 3122, agreed that the stipulation would serve as an answer.
For the reasons set forth in suit number 3122, the judgment of the district court in the instant case is affirmed.
Costs of court to be paid by Lane Foshee.
Affirmed.